FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                      November 9, 2022

                                     No. 04-22-00429-CV

                              TEXAS FIRST RENTALS, LLC,
                                       Appellant

                                              v.

               MONTAGE DEVELOPMENT CO., LLC and Derick Murway,
                               Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2022-CI-08101
                          Honorable Tina Torres, Judge Presiding


                                       ORDER
       Appellees’ brief was due on November 2, 2022. See TEX. R. APP. P. 38.6(b). After the
due date, Appellees filed an unopposed motion to extend the brief due date to December 2, 2022.
       Appellees’ motion is GRANTED. Appellees’ brief is due on December 2, 2022.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court